NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SYLVESTRE OSCAR, AKA Sylvestre                  No.    20-72142
Blanchard,
                                                Agency No. A209-389-228
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Sylvestre Oscar, a native and citizen of Haiti, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We review de novo claims of due process violations in

immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We

deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that the harm

Oscar experienced did not rise to the level of persecution. See Duran-Rodriguez v.

Barr, 918 F.3d 1025, 1028-29 (9th Cir. 2019) (record did not compel finding that

harm rises to the level of persecution where perpetrators took no violent actions

against the petitioner or his family beyond threats).

      The BIA did not err in its determination that Oscar waived any challenge to

the IJ’s conclusion that his proposed particular social group of “Haitians who

refuse to join the gangs, or be a gang member in Haiti” is not cognizable. See

Alanniz v. Barr, 924 F.3d 1061, 1068-69 (9th Cir. 2019) (no error in BIA’s waiver

determination).

      Substantial evidence supports the BIA’s determination that Oscar did not

otherwise establish that the harm he fears would be on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”).


                                          2                                   20-72142
      We lack jurisdiction to consider Oscar’s contentions regarding pattern or

practice of persecution because he did not raise them before the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to

review claims not presented to the agency).

      To the extent Oscar contends that the BIA violated his right to due process

and erred by not addressing firm resettlement, his contention fails. See Simeonov

v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach). We do not address Oscar’s

contentions as to the IJ’s firm resettlement determination because the BIA did not

deny relief on that ground. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829

(9th Cir. 2011) (“In reviewing the decision of the BIA, we consider only the

grounds relied upon by that agency.” (citation and internal quotation marks

omitted)).

      Thus, Oscar’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Oscar failed to show it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to Haiti. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




                                          3                                      20-72142
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       4                                    20-72142